Appeals from D. C. D. C. [Probable jurisdiction noted, 409 U. S. 1073.] Motion of appellee SCRAP for leave to dispense with printing brief granted. Motion of appellants for additional time for oral argument granted and 15 additional minutes allotted for that purpose. Appellees likewise granted 15 additional minutes for oral argument. Motion of John F. Banzhaf III, Esquire, to permit Peter H. Meyers, Esquire, to argue pro hac vice on behalf of appellee SCRAP granted. Motion of Philip Elman, Esquire, to permit John F. Dienelt, Esquire, to argue pro hac vice on behalf of appellees Environmental Defense Fund et al. granted.